Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed January 07, 2022, claims 1, 17, 19, 27, and 30 has been amended, claims 31-50 are new, and claims 1-50 are currently pending for examination.   


Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 18 -  page 23 (all), filed January 7, 2022, with respect to claims 1-10 and 12-30 have been fully considered and but they are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … The Office Action does not show how Barriac discloses all the features of independent claims 1, 19, 27, and 30. For example, the Office Action has not shown how Barriac discloses "measuring one or more energy levels associated with the received periodic signal across the configured time period based at least in part on the received control interface triggering configuration" or "receiving, from the base station, a periodic signal during a configured time period, wherein the periodic signal is different from the control interface triggering configuration," as recited in amended independent claim 1. The Office Action alleges that Barriac discloses the above-recited feature of independent claim 1. Office Action, p. 3 (citing Barriac, [0067]-[0068]). Applicant respectfully disagrees with this allegation. 
However, the Office Action has not shown how the measurements of the energy level of the transmission channel in Barriac discloses "measuring one or more energy levels associated with the received periodic signal across the configured time period based at least in part on the received control interface triggering configuration," as recited in amended independent claim 1. 
For example, the Office Action has not addressed how Barriac teaches or suggests 
measuring the energy level "associated with the received periodic signal across the configured time period." …. However, since the Office Action has characterized the "periodic signal" as the beacon signal of Barriac, and the Office Action also uses the beacon signal as the "control interface triggering configuration," the Office Action is using the same signal as both the "control interface triggering configuration" and the "periodic signal," which contradicts the features of amended independent claim 1, "wherein the periodic signal is different from the control interface triggering configuration." Therefore, the Office Action has not shown how Barriac teaches or suggests "measuring one or more energy levels associated with the received periodic signal across the configured time period based at least in part on the received control interface triggering configuration... wherein the periodic signal is different from the control interface triggering configuration," as recited in amended independent claim 1. 
The Office has also neglected to detail how Barriac teaches or suggests "a configured time period," as recited in amended independent claim 1. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Barriac clearly teaches, receiving a control interface triggering configuration from a base station, wherein the control interface triggering configuration comprises power threshold information for powering of a control interface of the wireless repeater (see Fig.5,  para. 0066, the apparatus receive a message, the message  include at least one of a first threshold energy level, a second threshold energy level, or instructions for the apparatus to operate in a reduced power mode when a measured energy level is greater than a first threshold energy level); 
receiving, from the base station, a periodic signal during a configured time period (see paragraph 0030, beacons transmitted periodically, a beacon signal is transmitted via a communication link such as the downlink 108, to other nodes (STAs) of the wireless communication system 100, which help the other  beacon message from the AP 302, also, the AP 310 receive a second message 320 from the AP 302, the second message 320 from the AP 302  instruct the AP 310 to operate in a reduced power mode when the measured energy level is greater than the first threshold energy level); measuring one or more energy levels associated with the received periodic signal across the configured time period based at least in part on the received control interface triggering configuration (see paragraphs 0067, 0068, at block 510, the apparatus  measure the energy level of the transmission channel. In one example, referring to FIG. 3, the AP 310  measure the energy level of the transmission channel. The AP 310 may measure the energy level of the transmission channel by measuring the energy level of detected interference sources and/or Wi-Fi transmissions, and at block 515, the apparatus compare the measured energy level to the first threshold energy level. The first threshold energy level correspond to a first state of the transmission channel)

Under the broadest reasonable interpretation, the system as disclose Barriac, reads upon “receiving a control interface triggering configuration from a base station, wherein the control interface triggering configuration comprises power threshold information for powering of a control interface of the wireless repeater; receiving, from the base station, a periodic signal during a configured time period, wherein the periodic signal is different from the control interface triggering configuration; measuring one or more 
	
The applicant further argued that, “Therefore, for at least these reasons, amended independent claim 1 is allowable over Barriac. Amended independent claims 27 and 30 include features that are similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons. Accordingly, Applicant requests that the rejection of independent claims 1, 27, and 30 under 35 U.S.C. § 102 be withdrawn.”

Examiner respectfully disagree, per above cited reasons claims 1, 27 and 30 are not allowable.  

The applicant further argued that, “Without conceding the merits of the rejection of independent claims 19 under 35 U.S.C. § 102-and solely to expedite prosecution-Applicant has amended independent claim 19 to include subject matter indicated by the Office Action to be allowable and for clarification. For example, independent claim 19 has been amended to recite, in part, "determining one or more transmission power levels for a periodic signal over a configured time period based at least in part on a configuration of the wireless repeater and the control interface triggering configuration, wherein the periodic signal is different from the control interface triggering configuration." The Office Action does not show how Barriac discloses all the features of amended independent claim 19. For example, the Office Action has not shown how Barriac discloses "determining one or more transmission power levels for a periodic signal over a configured time period based at least in part on a configuration of the wireless repeater and the control interface triggering configuration, wherein the periodic signal is different from the control interface triggering configuration, " as recited in amended independent claim 19. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Per above cited reasons claim is not allowable.  

Regarding claim 4, the applicant argued that, see page 21 paragraph 4, “ … The Office Action argues "the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS)" and that "[fjor example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310." Id. Similar to that described above, the Office Action uses the same signaling for multiple different messages according to the features of dependent claim 4 and intervening dependent claim 3. For example, dependent claim 3 recites "powering the control interface for a first time duration based at least in part on the one or more measured energy levels exceeding the power threshold" and dependent claim 4 recites "monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface" and "receiving, from the base station, control information prior to expiration of the first time duration based at least in part on the monitoring of the control channel." The Office Action cites the same beacon message or management frame for each of these signals. Office Action, pp. 5-6. The Office Action has not addressed the "control information" or that the "control information [is received] prior to expiration of the first time duration based at least in part on the monitoring of the control channel," as recited in dependent claim 4. Therefore, the Office Action has not shown how Barriac teaches or suggests "receiving, from the base station, control information prior to expiration of the first time duration based at least in part on the monitoring of the control channel, wherein the control information comprises one or more commands for the control interface," as recited in dependent claim 4. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
Regarding claim 4, Barriac teaches monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; receiving, from the base station, control information prior to expiration of the first time duration based at least in part on the monitoring of the control channel, wherein the control information comprises one or more commands for the control interface; and configuring the control interface based at least in part on the one or more commands (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS), the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310, also per para. 0036, energy detection uses periodic sampling of a transmission channel to determine if the energy still exists / control information prior to expiration of the first time duration based at least in part on the monitoring of the control channel. Additionally, energy detection requires at least one threshold used to determine whether the reported energy level is adequate to report the transmission channel as busy or idle. This energy level may be referred to as the ED threshold level or the CCA sensitivity level. When the reported energy level is equal to or above the ED threshold level, then the transmission channel may be determined to be busy and not idle. But if the reported energy level is below the ED threshold level, then the transmission channel may be determined to be idle, and per para. 0046, 0048, the AP 310 is preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message from the AP 302. In an aspect, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level. Several APs within OBSSs may receive updated threshold energy levels within a same period of time, clearly teaches wherein the control information comprises one or more commands for the control interface; and configuring the control interface based at least in part on the one or more commands). 

Claim Rejections - 35 USC § 112



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Amended Claim 1 recites in lines 3-5, “… the control interface triggering configuration comprises power threshold information for powering of a control interface of the wireless repeater…”, step A, and “measuring one or more energy levels associated with the received periodic signal across the configured time period based at least in part on the received control interface triggering configuration”, step B, in lines 8-10. It is unclear whether/how the measuring is “based at least in part on the received control interface triggering configuration”. What part? Since in step A, the control interface triggering configuration comprises power threshold information for powering of a control interface, how is the “measuring” based at least in part on the power threshold information? How many part does the power threshold information consist off? Is the measuring based on the power threshold information? Or not based on the power threshold information?

Amended claim 1 recites, “receiving, from the base station, a periodic signal during a configured time period”, in line 6. It is unclear whether the signal is received during a configured time period, since the signal is a “periodic signal”. Is the signal not periodic after the time period? Clearly the repeater will continue to receive the “periodic signal”…since it is periodic. What is the “configured time period based on? What/who sets the “configured time period”. Who/what/how “the configured time period” is established/checked/measured?

Claims 27, 30, 37, 41 and 44 are also rejected for the same reason as set forth above for claim 1.



For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-13, 17, 19-28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barriac (US Pub. No.:2016/0081031).

As per claim 1, Barriac disclose A method for wireless communication at a wireless repeater (see para.0033,  "The power control component 126 may be configured to compare the measured energy level to a first threshold energy level, in which the first threshold energy level corresponds to a first state of the transmission channel. The power control component 126 may be configured to determine whether to 
	receiving a control interface triggering configuration from a base station, wherein the control interface triggering configuration comprises power threshold information for powering of a control interface of the wireless repeater (see Fig.5,  para. 0066, the apparatus receive a message, the message  include at least one of a first threshold energy level, a second threshold energy level, or instructions for the apparatus to operate in a reduced power mode when a measured energy level is greater than a first threshold energy level); 
receiving, from the base station, a periodic signal during a configured time period (see paragraph 0030, beacons transmitted periodically, a beacon signal is transmitted via a communication link such as the downlink 108, to other nodes (STAs) of the wireless communication system 100, which help the other nodes (STAs) to synchronize their timing {during a configured time period} with the AP 104, also transmission of a beacon may be divided into a number of groups or intervals , each interval considered as “a configured time period”, the beacon include a super frame duration); wherein the periodic signal is different from the control interface triggering configuration (see para. 0030, the beacons signal {a periodic signal} transmitted periodically, and para. 0066, the apparatus receive a message, the message include at least one of a first threshold energy level, a second threshold energy level, or instructions for the apparatus to operate in a reduced power mode when a measured energy level is greater than a first threshold energy level, clearly the beacon/periodic signal is different than the receive message, the control interface triggering configuration that includes at least one of a first threshold energy level, a second threshold energy level, see also Fig.3, para. 0046, the AP 310 is preconfigured with the first threshold energy level and receive the second threshold energy level in a beacon message from the AP 302, also, the AP 310 receive a second message 320 from the AP 302, the second message 320 from the AP 302  instruct the AP 310 to operate in a reduced power mode when the measured energy level is greater than the first threshold energy level);
measuring one or more energy levels associated with the received periodic signal across the configured time period based at least in part on the received control interface triggering configuration (see 
configuring the control interface based at least in part on the one or more measured energy levels and the control interface triggering configuration (see para. 0070, at block 525, the apparatus may determine whether to transmit data in the transmission channel based on the comparison performed in block 520. The determination may also be based on the comparison performed in block 515. In one aspect, when the measured energy level is less than or equal to the first threshold energy level, the apparatus may determine to transmit the data at an initial transmission power in the transmission channel. In another aspect, when the measured energy level is greater than the first threshold energy level, but less than the second threshold energy level, the apparatus may reduce the transmission power and transmit the data in the transmission channel at the reduced transmission power. The reduced transmission power may be a function of the difference between the measured energy level and the first threshold energy level).

As per claim 2, Barriac disclose the method of claim 1.

Barriac further disclose the method further comprising: comparing the one or more measured energy levels to the power threshold information, wherein the power threshold information comprises a power threshold for the one or more measured energy levels, a power profile for the configured time period, or both (see Fig.2, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 104 may include one or more components for performing various functions, the AP 104 may include a power control component 124 to perform procedures related to controlling the transmission power of the AP 104. In this example, the power control component 124 may be configured to measure an energy level of a transmission channel 

As per claim 3, Barriac disclose the method of claim 2.

Barriac further disclose the configuring the control interface comprising: powering the control interface for a first time duration based at least in part on the one or more measured energy levels exceeding the power threshold (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, when the AP 310 has data 322 to transmit to a STA 314, for example, the AP 310 may measure an energy level of a transmission channel on which the AP 310 wants to transmit. The energy level of the transmission channel may be measured by measuring the energy level of different interference sources and/or Wi-Fi transmissions. The measurement may also be based on an existing noise floor and/or ambient energy. In one aspect, the measurements may be performed periodically (e.g., every 9 microseconds). The AP 310 may compare the measured energy level of the transmission channel to a first threshold energy level (e.g., -62 dB) to determine if the transmission channel is busy. The first threshold energy level may correspond to a first state of the transmission channel (e.g., the transmission channel is not idle, but additional transmissions may be supported)). 

As per claim 4, Barriac disclose the method of claim 3.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; receiving, from the base station, control information prior to expiration of the first time duration based at least in part on the monitoring of the 

As per claim 5, Barriac disclose the method of claim 3.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; and powering off the control interface upon expiration of the first time duration (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, powering off the control interface upon expiration of the first time duration, since the AP 310 will not transmit). 

As per claim 6, Barriac disclose the method of claim 2.

Barriac further disclose the configuring the control interface comprising: powering the control interface for a first time duration based at least in part on the one or more measured energy levels matching the power profile (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the first threshold energy level and the second threshold energy level may be preconfigured within the AP 310. In another configuration, the AP 310 may receive the first threshold energy level and/or the second threshold energy level in a first message 318 from another AP (e.g., the AP 302). For example, the AP 310 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message from the AP 302. In an aspect, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level, several APs within OBSSs may 

As per claim 7, Barriac disclose the method of claim 6.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; receiving, from the base station, control information prior to expiration of the first time duration based at least in part on the monitoring of the control channel, wherein the control information comprises one or more commands for the control interface; and configuring the control interface based at least in part on the one or more commands (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS). For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310). 

As per claim 8, Barriac disclose the method of claim 6.

Barriac further disclose monitoring a control channel using the control interface for the first time duration based at least in part on powering on the control interface; and powering off the control interface upon expiration of the first time duration (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, powering off the control interface upon expiration of the first time duration, since the AP 310 will not transmit). 

As per claim 12, Barriac disclose the method of claim 2.

Barriac further disclose the configuring the control interface comprising: transitioning to a low power state based at least in part on the one or more measured energy levels being less than the power threshold or different than the power profile (see 0047, 0060-0061, the AP 310 may operate, initially, in normal mode 

As per claim 13, Barriac disclose the method of claim 2.

Barriac further disclose wherein the power threshold for the one or more measured energy levels comprises a constant power envelope for the configured time period and wherein the power profile for the configured time period comprises an energy-time-variation pattern across the configured time period (see para. 0046, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level. Several APs within OBSSs may receive updated threshold energy levels within a same period of time). 

As per claim 17, Barriac disclose the method of claim 1.

Barriac disclose performing an amplification operation on the received periodic signal; and transmitting the amplified periodic signal to a user equipment (UE) (see Fig.1, Fig.4, para. 0033, the power control component 126 is configured to determine whether to transmit data in the transmission channel to an AP (e.g., AP 104), or another STA {a user equipment (UE)}, based on the comparison, when the measured energy level is greater than the first threshold energy level, the power control component 126 may be configured to reduce a transmission power of the STA 114 and transmit the data in the transmission channel at the reduced transmission power. See also para. 0057-0062).

As per claim 19, Barriac disclose A method for wireless communications at a base station, comprising:
transmitting a control interface triggering configuration to a wireless repeater, wherein the control interface triggering configuration comprises power threshold information for powering of a control interface of the wireless repeater (see para. 0033, 0062, 0066, at block 505, the apparatus may receive a message. In aspect, the message may include at least one of a first threshold energy level, a second threshold energy level, or instructions for the apparatus to operate in a reduced power mode when a measured energy level is greater than a first threshold energy level. In one example, referring to FIG. 3, the AP 310 may receive a first message 318 from the AP 302, and the first message 318 may include a first threshold energy level and/or a second threshold energy level. The AP 310 may be preconfigured with the second threshold energy level, the AP 310 may receive a second message 320 from the AP 302, and the second message 320 may instruct the AP 310 to operate in a reduced power mode when the measured energy level is greater than the first threshold energy level); 
determining one or more transmission power levels for a periodic signal over a configured time period based at least in part on a configuration of the wireless repeater and the control interface triggering configuration (see para. 0070, at block 525, the apparatus may determine whether to transmit data in the transmission channel based on the comparison performed in block 520. The determination may also be based on the comparison performed in block 515. In one aspect, when the measured energy level is less than or equal to the first threshold energy level, the apparatus may determine to transmit the data at an initial transmission power in the transmission channel); and 
transmitting the periodic signal during the configured time period based at least in part on the one or more determined transmission power levels (see para. 0070, the AP 310 transmit data to the STA 314 at the initial transmission power, having measured the energy level of the transmission channel and compared the measured energy level with the first threshold energy level, the AP 310 may determine that the measured energy level is greater than the first threshold energy level, also the measured energy level is -60 dB and the first threshold energy level may be -62 dB. The AP 310 may determine to reduce transmission power by 2 dB and transmit data to the STA 314 at the reduced transmission power). 

As per claim 20, Barriac disclose the method of claim 19.

Barriac further disclose determining whether to send new control information to the wireless repeater based at least in part on the configuration of the wireless repeater; and determining whether to trigger powering of the control interface of the wireless repeater based at least in part on the determination of whether to send the new control information to the wireless repeater (see Fig.2, Fig.3,  para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 104 may include one or more components for performing various functions, the AP 104 may include a power control component 124 to perform procedures related to controlling the transmission power of the AP 104. In this example, the power control component 124 may be configured to measure an energy level of a transmission channel used by the AP 104. The power control component 124 may be configured to compare the measured energy level to a first threshold energy level, in which the first threshold energy level corresponds to a first state of the transmission channel. The power control component 124 may be configured to determine whether to transmit data in the transmission channel to a STA (e.g., STA 114), or another AP, based on the comparison. In this example, when the measured energy level is greater than the first threshold energy level, the power control component 124 may be configured to reduce a transmission power of the AP 104 and transmit the data in the transmission channel at the reduced transmission power). 

As per claim 21, Barriac disclose the method of claim 20.

Barriac further disclose wherein the one or more transmission power levels for the periodic signal over the configured time period are determined based at least in part on the determination of whether to trigger powering of the control interface of the wireless repeater and the power threshold information (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, when the AP 310 has data 322 to transmit to a STA 314, for example, the AP 310 may measure an energy level of a transmission channel on which the AP 310 wants to transmit. The energy level of the transmission channel may be measured by measuring the energy level of different interference sources and/or Wi-Fi transmissions. The measurement may also be based on an existing noise floor and/or ambient energy. In one aspect, the measurements may be performed periodically (e.g., every 9 microseconds). The AP 310 may compare the measured energy 

As per claim 22, Barriac disclose the method of claim 19.

Barriac further disclose determining new control information for the wireless repeater; determining to trigger powering of the control interface of the wireless repeater based at least in part on the new control information, wherein at least one of the one or more transmission power levels are determined based at least in part on the determination to trigger powering of the control interface of the wireless repeater; and boosting the at least one of the one or more transmission power levels for the periodic signal (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS). For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310). 

As per claim 23, Barriac disclose the method of claim 22.

Barriac further disclose the boosting the at least one of the one or more transmission power levels comprising: boosting the at least one of the one or more transmission power levels by a difference compared to a remainder of the one or more transmission power levels, wherein the power threshold information comprises the difference (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 310 may operate, initially, in normal mode in which the AP 310 refrains from transmitting the data 322 to the STA 314 when the measured energy level is greater than the first threshold energy level. Upon receiving the second message 320 from the AP 302, however, the AP 310 may determine to reduce the transmit power and transmit data to the STA 314 at the reduced transmission power. In one aspect, the 

As per claim 24, Barriac disclose the method of claim 22.

Barriac further disclose wherein the boosting is based at least in part on the power threshold information (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level. Several APs within OBSSs may receive updated threshold energy levels within a same period of time). 

As per claim 25, Barriac disclose the method of claim 24.

Barriac further disclose wherein the power threshold information comprises a power threshold for the one or more transmission power levels, a power profile for the configured time period, or both (see Fig.2, para. 0024, 0029-0033, 0040-0049, 0055-0070, the AP 104 may include one or more components for performing various functions, the AP 104 may include a power control component 124 to perform procedures related to controlling the transmission power of the AP 104. In this example, the power control component 124 may be configured to measure an energy level of a transmission channel used by the AP 104), wherein the power threshold for the one or more transmission power levels comprises a constant power envelope for the configured time period, and wherein the power profile for the configured time period comprises an energy-time-variation pattern across the configured time period (see para. 0046, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level. Several APs within OBSSs may receive updated threshold energy levels within a same period of time). 

As per claim 26, Barriac disclose the method of claim 22.

Barriac further disclose transmitting the new control information to the wireless repeater prior to expiration of a first time duration, wherein the control interface triggering configuration indicates the first time duration (see Fig.3, para. 0024, 0029-0033, 0040-0049, 0055-0070, the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS). For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310). 

As per claim 27, claim 27 is rejected the same way as claim 1.

As per claim 28, claim 28 is rejected the same way as claim 2.

As per claim 30, claim 30 is rejected the same way as claim 1. Barriac also disclose An apparatus for wireless communication (see para. 0033, para. 0065, wherein the apparatus could be an AP or a STA, i.e. covers both aspects of a wireless repeater, see Fig.1, UE 114), comprising: a processor (see Fig.1, Fig.4, processor unit 404); and memory coupled to the processor (see Fig.4, memory 406), the processor and memory configured to: a base station (see Fig.1, base station 104). 

As per claim 31, claim 31 is rejected the same way as claim 2.
As per claim 32, claim 32 is rejected the same way as claim 3.
As per claim 33, claim 33 is rejected the same way as claim 4.
As per claim 34, claim 34 is rejected the same way as claim 6.
As per claim 35, claim 35 is rejected the same way as claim 7.
As per claim 36, claim 36 is rejected the same way as claim 13.

As per claim 37, claim 37 is rejected the same way as claim 1 and claim 30.
As per claim 38, claim 38 is rejected the same way as claim 20.
As per claim 39, claim 39 is rejected the same way as claim 21.
As per claim 40, claim 40 is rejected the same way as claim 22.

As per claim 41, claim 41 is rejected the same way as claim 1 and claim 30.
As per claim 42, claim 42 is rejected the same way as claim 2.
As per claim 43, claim 43 is rejected the same way as claim 14.

As per claim 44, claim 44 is rejected the same way as claim 1.
As per claim 45, claim 45 is rejected the same way as claim 2.
As per claim 46, claim 46 is rejected the same way as claim 3.
As per claim 47, claim 47 is rejected the same way as claim 4.

As per claim 48, claim 49 is rejected the same way as claim 6.
As per claim 49, claim 48 is rejected the same way as claim 4.
As per claim 50, claim 50 is rejected the same way as claim 13.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barriac (US Pub. No.:2016/0081031), and further in view of 3GPP006 (HUAWEI: "Text proposal for Relay TR, section 8.4", 3GPP DRAFT; R4-103006, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX).

As per claim 9, Barriac disclose the method of claim 6.

Barriac however does not explicitly disclose determining a ratio between a first measured energy level of the one or more measured energy levels and a second measured energy level of the one or more measured energy levels, wherein the first measured energy level comprises a first average power level of a first set of symbols of the periodic signal and the second measured energy level comprises a second average power level of a second set of symbols of the periodic signal; and determining the one or more measured energy levels match the power profile based at least in part on the ratio. 

3GPP006 however disclose determining a ratio between a first measured energy level of the one or more measured energy levels and a second measured energy level of the one or more measured energy levels, wherein the first measured energy level comprises a first average power level of a first set of symbols of the periodic signal and the second measured energy level comprises a second average power level of a second set of symbols of the periodic signal; and determining the one or more measured energy levels match the power profile based at least in part on the ratio (see section 8.4.x.1, 8.4.x.2.1, Ratio of RPDCCH RE energy    " to average RS RE energy , 0 dB; when single antenna port is used for cell-specific reference signal transmission by the serving cell and -3 dB; when two or four antenna ports are used for cell-specific reference signal! transmission by the serving cell). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining a ratio between a first measured energy level of the one or more measured energy levels and a second measured energy level of the one or more measured energy levels, wherein the first measured energy level comprises a first average power 

As per claim 10, the combination of Barriac and 3GPP006 disclose  the method of claim 9.

3GPP006 further disclose the comparing the one or more measured energy levels to the power threshold information comprising: comparing the ratio to the power profile (see section 8.4.x.1, 8.4.x.2.1, When the downlink backhaul radio link quality estimated over the last 100 ms period becomes better than the threshold Q;,,, Layer 1 of the UE shall send an in-sync indication to the higher layers wil11in 100 ms Q;n evaluation period. A L3 filter shall be applied to the in-sync indications as specified in 36.331). 

As per claim 18, Barriac disclose the method of claim 1.

Barriac however does not explicitly disclose wherein the periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block. 

3GPP006 however disclose wherein a periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block (see section 8.4.x.1, 8.4.x.2.1, When the downlink backhaul radio link quality estimated over the last 200 ms period becomes worse than the threshold Q0u1, Layer 1 of the UE shall send an out-of-sync indication to the higher layers within [200] ms Qout evaluation period. A Layer 3 filter shall be applied to the out-of-sync indications and 
When the downlink backhaul radio link quality estimated over the last 100 ms period becomes better than the threshold Q;,,, Layer 1 of the UE shall send an in-sync indication to the higher layers wil11in 100 ms 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a periodic signal comprises a synchronization signal block and the configured time period comprises four symbols of the synchronization signal block, as taught by 3GPP0006, in the system of Barriac, so that a Relay shall monitor the downlink backhaul link quality based on the cell-specific reference signal of DeNB in order to detect the downlink backhaul radio link quality of the DeNB, see 3GPP0006, see section 8.4.x.1.

Claims 14-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barriac (US Pub. No.:2016/0081031), and further in view of Morioka (US Pub. No.: 2018/0054781).

As per claim 14, Barriac disclose the method of claim 1.

Barriac however does not explicitly disclose the measuring the one or more energy levels associated with the received periodic signal across the configured time period comprising: measuring a first average energy level of the received periodic signal across a first symbol of the configured time period; and measuring a second average energy level of the received periodic signal across one or more remaining symbols of the configured time period. 

Morioka however disclose measuring the one or more energy levels associated with the received periodic signal across the configured time period comprising: measuring a first average energy level of the received periodic signal across a first symbol of the configured time period; and measuring a second average energy level of the received periodic signal across one or more remaining symbols of the configured time period (see para. 0014-0022, 0046, 0056-0065, 0096-0134, in case of the information processing device 100 constituting a slave station, the control unit 160 is capable of acquiring predicted reception power of a desired packet transmitted from a master station connected to the information 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of measuring the one or more energy levels associated with the received periodic signal across the configured time period comprising: measuring a first average energy level of the received periodic signal across a first symbol of the configured time period; and measuring a second average energy level of the received periodic signal across one or more remaining symbols of the configured time period, as taught by Morioka, in the system of Barriac, so as to improve use efficiency of radio resources by increasing reception opportunities, see Morioka, paragraphs 13-22.

As per claim 15, the combination of Barriac and Morioka disclose  the method of claim 14.

Morioka further disclose the configuring the control interface comprising: powering the control interface for a first time duration or transitioning to a low power state based at least in part on a difference between the first average energy level and the second average energy level (see para. 0014-0022, 0046, 0056-0065, 0096-0134, the control unit may determine the threshold by using a reference signal that has lowest reception power, or a reference signal that has highest reception power in case of presence of a plurality of the first devices. This configuration produces an effect of determining the threshold by using a reference signal that has lowest reception power, or a reference signal that has highest reception power in case of presence of a plurality of the first devices). 

As per claim 16, the combination of Barriac and Morioka disclose  the method of claim 15.

Morioka further disclose wherein the power threshold information comprises the difference (see para. 0014-0022, 0046, 0056-0065, 0096-0134, in case of the information processing device 100 constituting a master station, for example, the control unit 160 is capable of calculating predicted reception power of a desired packet received from one of a plurality of slave stations connected to the own-device on the basis of a reference signal transmitted from the corresponding slave station. In this case, for example, the reference signal may be a certain data signal transmitted from each of the slave stations. For example, average reception power of reference signals of the respective slave stations (latest reference signals) received immediately before for each slave station (or value calculated on the basis of average) may be designated as predicted reception power of a desired packet. Alternatively, for example, average reception power of reference signals of the respective slave stations received in a certain period for each slave station (or value calculated on the basis of average) may be designated as predicted reception power of a desired). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marupaduga US Patent No.:10,084,527) – see Fig.2, col.4 lines 7-33, “FIG. 2 illustrates the operation of wireless communication system 100 to restrict resource block usage in wireless repeaters 121-122. Wireless access point 110 transfers user data for UEs 101-105 (201). For example, wireless access point transmits user data over the downlink channel between UEs 101-103 and wireless access point 110. Additionally, wireless access point 110 may transmit user data over a downlink channel between wireless access point 110 and wireless repeaters 121-122. Wireless repeaters 121-122 in turn transmit the user data to UEs 104-105, respectively. Wireless access point 110 determines an average uplink transmission power for UE 101-105 (202). In some examples, wireless access point 110 may monitor the uplink transmission power for UEs 101-105 over a period of time and calculate an average.” 
Barnes (US Pub. No.:2020/0112381) – see para. 0080, “the uplink signal strength indicator value received at the repeater via a wireless connection with the UE can be used to estimate the distance between the UE and the server antenna of the repeater. In another example, the uplink signal strength indicator value can be measured at the repeater and can be used to estimate the distance between the UE and the server antenna of the repeater. A UE's maximum transmit power on LTE can typically be roughly 19 dBm, and a UE's maximum transmit power for code division multiple access (CDMA) can typically be roughly 23 dBm. When the repeater receives an uplink signal with a power that is greater than 10 dBm, then the UE may be located relatively close in proximity to the server antenna of the repeater. A UE may not transmit .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469